DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Claims 1-4, 7-9, 19, 21-23 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Measurement configuration control and reporting / Intra E-UTRAN, measurements / Event A1; 3GPP TS 36.623-1; V14.2.0 (2017-09) (hereinafter “3GPP”) in view of Huawei, HiSilicon: Automatic Neighbour Relation In NR; 3GPP TSG-RAN WG2 NR Ad Hoc, R2-1706747; Qingdao, China, 27-29 June 2017 (hereinafter “Huawei”).
Regarding claim 1, 3GPP teaches a measurement reporting method applied to a User Equipment (UE), wherein the measurement reporting method comprises:
starting a timer (T321) according to a measurement configuration (measConfig) of a target cell (measID) transmitted by a network side (UE starts T321 according to a measurement configuration procedure of a measID, or “target cell”, included in the measurement configuration) [p. 451, TS36.331, Clause 5.3.5.3; TS 36.331, clause 5.5.2.3].
attempting to obtain identification information (global cell identity) of the target cell (UE tries to acquire the global cell identity of the measID) [p. 452; TS 36.331, clause 5.5.3.1].
However, 3GPP does not explicitly teach determining, before the timer expires, that identification information of the target cell cannot be obtained; and transmitting, before the timer expires, second indication information to the network side, wherein the second indication information indicates that the target cell does not broadcast the identification information of the cell or Remaining Minimum System Information (RMSI).  In an analogous prior art reference, Huawei teaches a UE determining, before a timer expires, that identification information (global cell ID) of the target cell (target NR cell) cannot be obtained; and transmitting, before the timer expires, second indication information (report) to the network side, wherein the second indication information indicates that the target cell does not broadcast the identification information of the cell (no global cell ID detected) or Remaining Minimum System Information (RMSI) (SIB1) (UE reports that no global cell ID is detected or RMSI since it is known in NR to be contained in SIB1 for a target NR cell before T321 expires since it is presumed to be running according to a “reportCGI” configuration as taught by 3GPP) [p. 3-4, Proposal 6 and 8].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to allow determining, before the timer expires, that identification information of the target cell cannot be obtained; and transmitting, before the timer expires, second indication information to the network side, wherein the second indication information indicates that the target cell does not broadcast the identification information of the cell or Remaining Minimum System Information (RMSI), as taught by Huawei, in order to keep from repeatedly configuring UEs to attempt to read a nonexistent cell ID from a frequently reported target cell.
Regarding claim 2, 3GPP and Huawei in combination teaches the measurement reporting method according to claim 1, further comprising:
stopping the timer before the timer expires (UE stops timer T321 before it expires) [p. 454, 3.stop timer T321].
Claim 22 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 23 recites similar subject matter as claim 4 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 7-9 are allowed.
Claims 3-4 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647